Per Curiam.

Upon review of the record, we concur with the board’s findings of fact and conclusions of law. However, we find that the respondent’s failure to cooperate with the bar association and the board during the investigation of these matters warrants a more severe sanction. Respondent was on notice that under facts similar to these, neglecting a legal matter entrusted to counsel and failing to cooperate in the ensuing disciplinary investigation, we have previously indefinitely suspended an attorney from the practice of law. Disciplinary Counsel v. Liebold (1990), 53 Ohio St.3d 128, 559 N.E.2d 749. Failure to cooperate has itself warranted at least a public reprimand. Cuyahoga Cty. Bar Assn. v. Dyck (1991), 59 Ohio St.3d 68, 570 N.E.2d 1105; Cleveland Bar Assn. v. Allanson (1995), 72 Ohio St.3d 228, 648 N.E.2d 1340 (where the attorney also failed to timely register). We cannot tolerate such a failure to cooperate as seen in this record. Accordingly, we order that the respondent, Elbert R. Pringle, be suspended from the practice of law for six months. Costs taxed to the respondent.

Judgment accordingly

Moyer, C.J., Douglas, Wright, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Resnick, J., dissents and would order a six-month suspension, stayed, conditioned on restitution and full compliance.